Citation Nr: 1105549	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 1997 
for the grant of service connection for residuals, injury to the 
left foot, status post fracture of 3rd metatarsal.  

2.  Entitlement to an effective date earlier than April 29, 1997 
for the grant of service connection for instability of the left 
knee.  

3.  Entitlement to an effective date earlier than April 29, 1997 
for the grant of service connection for post traumatic 
degenerative joint disease (DJD) of the left knee.  


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
September 1966 and he also had unverified active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an effective date earlier than April 29, 1997, 
for the aforementioned grants of service connection.  


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO granted service 
connection for a left knee disability, and assigned an effective 
date of April 29, 1997 for the grant of service connection.

2.  The Veteran did not file a notice of disagreement with the 
assigned effective date within one year of the letter notifying 
him of the grant of service connection for his left knee 
disability and the assignment of April 29, 1997 as the effective 
date for the grant of service connection.

3.  The effective date for the grant of service connection for a 
left knee disability became final.

4.  In a January 1998 rating decision, the RO indicated that the 
award of service connection for a left foot injury was effective 
April 29, 1997. 

5.  The Veteran did not file a notice of disagreement with the 
assigned effective date within one year of the letter notifying 
him of the grant of service connection for his left foot 
disability and the assignment of April 29, 1997 as the effective 
date for the grant of service connection.

6.  The Veteran has not indicated that an unadjudicated claim for 
residuals of left leg trauma from a crushing injury in service 
was pending at the time his claim was received in April 1997, nor 
has the Veteran alleged that he previously challenged the 
effective date for any award of service connection.

7.  The Veteran has not alleged that a clear and unmistakable 
error (CUE) was made in the January 1998 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 29, 
1997 for the grant of service connection for a left knee 
disability have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

2.  The criteria for an effective date earlier than April 29, 
1997 for the grant of service connection for a left foot 
disability have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an earlier effective date is warranted 
for the grant of service connection for left foot and knee 
disabilities which were clearly caused by a traumatic training 
accident in 1983.  His argument is essentially that he had filed 
a claim in approximately April 1987 and that the effective date 
for the grant of service connection should date back to that 
time.
The facts of the case are as follows.  On April 29, 1997, a claim 
was received from the Veteran in which he requested to be 
reevaluated for his service connected left leg trauma from 
crushing injury.  In November 1997, the RO informed the Veteran 
that it had been unable to locate his records and asked him to 
provide VA with a copy of the letter and the rating decision that 
he had received from VA granting him service connection for his 
left leg condition.  In response, the Veteran promptly submitted 
a number of communications he had exchanged with VA in 1986 and 
1987, as well as a number of medical records showing his leg 
injury in service and showing current treatment for his leg.  The 
communications with VA tended to suggest that a claim with VA had 
been filed and potentially granted.  However, there was no 
indication that had the Veteran's claim had been granted or that 
the Veteran denied with the rating decision.

In January 1998, the RO granted service connection for a left 
knee disability, assigning separate 10 percent ratings for 
arthritis and for instability.  The rating decision also 
indicated that the Veteran's noncompensable rating for his left 
foot disability was continued.  The rating decision assigned 
April 29, 1997, the date the Veteran's claim was received, as the 
effective date for the grants of service connection.  It is noted 
that the rating decision also denied service connection for 
hearing loss in the left ear.  In February 1998, the Veteran was 
notified of January 1998 rating decision and he was provided with 
his options to appeal the rating decision if he denied with its 
conclusions.

In March 1998, the Veteran responded to the February 1998 letter 
in regards to the hearing loss situation, but he made no mention 
of any disagreement regarding how his left lower extremity 
disabilities were handled.

No statements from the Veteran were received within the year 
following the February 1998 letter from VA.  

Once a decision becomes final, the law holds that the decision 
will not be subject to revision on the same factual basis, except 
by duly constituted appellate authorities, for new and material 
evidence, or for clear and unmistakable error (CUE).  38 C.F.R. § 
3.104(a), 3.105(a).  

Therefore, in order for the Veteran to obtain an earlier 
effective date for either of his left lower extremity 
disabilities, he must show either that CUE was made in the rating 
decision that established the effective date, or theoretically 
submit new and material evidence.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Rudd explained that if new and material 
evidence was presented in a claim that had been disallowed, VA 
would reopen the claim and review the former disposition.  
However, in this case, the rating decision in question granted 
the Veteran's claims.  

As such, it must be determined whether the Veteran has alleged 
that CUE was made in the January 1998 rating decision or any 
other applicable rating decision. 

In March 2008, a statement was received from the Veteran stating 
that he would like an earlier effective date for his service 
connections because the VA rating in January 1998 indicated that 
his claims file had been lost and he had filed a claim in 
approximately April 1987.  However, the Veteran did not actually 
allege that CUE was made in that rating decision.

In his notice of disagreement in August 2008, the Veteran argued 
that he had submitted medical evidence back to the 1980s, but 
again he has not alleged that he ever disagreed with an assigned 
effective date for service connection within the year it was 
assigned.  

While the Veteran clearly disagrees with the effective dates that 
have been assigned for the grants of service connection, a 
finding of CUE requires more than a simple disagreement as to how 
the facts were weighed or evaluated.  See Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Rather, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  CUE is recognized to be a 
very specific and rare kind of error of fact or law that compels 
the undebatable conclusion, to which reasonable minds could not 
differ, that the result in the decision in question would have 
been manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Thus, a claimant must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  When attempting to 
raise a claim of CUE, a claimant must describe the alleged error 
with some degree of specificity, and provide persuasive reasons 
as to why the result would have been manifestly different but for 
the alleged error.  See Fugo, 6 Vet. App. at 43.

While the Board is sympathetic to the Veteran's claim, having 
thoroughly reviewed the Veteran's claims file, the Board has not 
found any statement from the Veteran that could even liberally be 
construed as a motion for CUE.  

The Board understands the Veteran's argument, but the argument 
unfortunately  serves as an attempt to raise a free-standing 
effective date claim which, were the Board to consider it, would 
violate the rule of finality.  See Rudd v. Nicholson, 20 Vet. 
App. at 300.  

In summary, under the undisputed facts of this case, there is no 
legal entitlement to an effective date earlier than April 29, 
1997 for the grant of service connection for a left knee or left 
foot disability.  Based on the procedural history of this case, 
the Board has no alternative but to dismiss the appeal without 
prejudice to the Veteran filing a CUE claim.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the 
claim must be denied due to an absence of legal entitlement).

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  Under the VCAA, VA 
also has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c) 
(2008).

In this case, the Board finds that no further action is necessary 
pursuant to the VCAA.  As described above, the facts in this case 
are not in dispute and the Veteran's appeal must be dismissed as 
a matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  Pratt 
v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive).  Neither 
the Veteran nor his representative has argued otherwise.


ORDER

An effective date earlier than April 29, 1997 for the grant of 
service connection for a left knee disability is dismissed.

An effective date earlier than April 29, 1997 for the grant of 
service connection for a left foot disability is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


